DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 11/17/2021.

Claims 1, 2, 5, 7-9, 20, 21, 22 have been amended. 
Claims 1-23 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 02/22/2022.

The application has been amended as follows: 

Claims 1, 20 and 22 have been amended to the following final form:

Claim 1.  A combination comprising: 
an article of clothing intended to be worn by a user;
a coupling element including:
a first section having at least one first coupling fastener and configured such that at least a portion of the first section is positioned between the article of clothing and the user; and 
a second section having at least one second coupling fastener and configured such that at least a portion of the second section is positioned between the article of clothing and an accessory, 
wherein the accessory is configured to be removably coupled to the coupling element, 
wherein the article of clothing includes at least one endoskeleton structure.  
Claim 20.  A combination comprising: 
an article of clothing intended to be worn by a user;
a coupling element including:
a first section having at least one first coupling fastener and configured such that at least a portion of the first section is positioned between the article of clothing and the user; and 
a second section having at least one second coupling fastener and configured such that at least a portion of the second section is positioned between the article of clothing and an accessory, 
wherein the accessory is configured to be removably coupled to the coupling element, 
wherein the article of clothing includes at least one endoskeleton structure, and 
wherein the first section includes at least one exoskeleton structure.

Claim 22. A method comprising: 
inserting a first section of a coupling element between an article of clothing and a user, 
wherein the article of clothing is worn by the user, 
wherein the first section has at least one first coupling fastener; and 
attaching a second section of the coupling element to an accessory, 
wherein the second section has at least one second coupling fastener, 
wherein at least a portion of the second section is positioned between the article of clothing and the accessory, 
wherein the article of clothing includes, 
at least one endoskeleton structure and/or, 
the first section includes at least one exoskeleton structure.  

In line 1 of each of Claims 2-6, 8-19 and 21, “The coupling element of” have been changed to - - The combination of - -

Claim 7 has been canceled.
REASONS FOR ALLOWANCE

Claims 1-6 and 8-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the article of clothing includes at least one endoskeleton structure.  
Regarding claim 20, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the article of clothing includes at least one endoskeleton structure, and wherein the first section includes at least one exoskeleton structure.
Regarding claim 22, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the article of clothing includes, 
at least one endoskeleton structure and/or, 
the first section includes at least one exoskeleton structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 11/17/2021, the objections to the drawings and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677